Citation Nr: 0418643	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  95-18 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for left ankle disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARINGS ON APPEAL

Appellant, her cousin and mother, and R.C.W.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION


The veteran served on duty from July 22, 1986, to November 
24, 1986, and from September 1990 to September 1991.  On 
August 19, 1994, the veteran was placed on active duty 
special work for a period of 42 days plus allowable travel 
time, and on October 3, 1994, the veteran was placed on 
active duty special work for a period of 30 days plus 
allowable travel time.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 RO decision which denied the 
veteran's claim of service connection for a left ankle 
disability.  Other appeals were disposed of in an October 
2001 Board decision. 

The veteran had a hearing at the RO in January 1995.  A 
videoconference hearing was held by the undersigned Veterans 
Law Judge in December 2000.


FINDING OF FACT

Chronic left ankle pain is unrelated to in-service disease or 
injury.


CONCLUSION OF LAW

Left ankle disability was not incurred or aggravated in 
service and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the claimant 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
her claim and who had what duties including in an October 
2001 Board decision had advised her that if there was 
evidence that established a current diagnosis a relationship 
to service, that evidence must be submitted by her.  Notice 
was also given in a November 2001 letter to the veteran.  
That letter advised her to provide information to VA 
concerning VA and non-VA health care providers or to submit 
copies of medical records to VA.  In a March 2003 
supplemental statement of the case, the veteran was advised 
that 38 C.F.R. § 3.303 requires that a chronic disability 
must exist due to injury or disease in order to warrant 
service connection.  She was advised that pain, in and of 
itself, is a symptom, and without actual clinical findings 
together with appropriate diagnosis of the etiology of the 
pain, cannot be service-connected.  She was advised that she 
could submit additional information.  

Notice was also given in a June 2003 VCAA letter to the 
veteran.  That letter advised her that VA still needed 
separate VA Forms 21-4142 for each doctor or hospital where 
she was treated, or that she could obtain these records 
herself and submit them to VA.  She was advised to send the 
information within 30 days of the date of the letter, or VA 
may process her claim based only on what VA already had.  She 
was told VA is responsible for getting federal records and VA 
medical records, and that she must give VA enough information 
to identify and request them.  She was told that it was her 
responsibility to make sure VA receives all requested records 
that are not in the possession of a federal department or 
agency.  She was advised what the evidence must show to 
establish entitlement, and how VA would help her obtain 
evidence for her claim. 

The Board concludes that the discussions in the 
correspondence sent to the veteran informed her of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records, VA medical records and 
examination reports and QTC examination reports have been 
obtained.  Reasonable attempts were made to obtain identified 
relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, a substantially complete application was 
received in July 1993.  Thereafter, in a rating decision 
dated in June 1994, the claim was denied.  Only after that 
rating action was promulgated did VA, in October and November 
2001, March 2003, and June 2003, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.

To the extent that VCAA notice in this case was not provided 
to the appellant prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice and development was harmless error.  
While all necessary notice may not have been given prior to 
the first AOJ adjudication of the claim, the notice was 
provided by VA prior to the May 2004 transfer of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Supplemental statements of the 
case were provided to the appellant in March 2003 and January 
2004, the latter one after the May 2003 QTC examination and 
the June 2003 VCAA letter.  The supplemental statements of the 
case and the May 2004 RO letter to veteran advised her that 
she could submit additional information.   The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his or her claim, and to respond to VA 
notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant. 

Factual background

A September 1986 service medical record shows complaints of 
swollen ankles.  The veteran denied trauma, and swelling was 
present.  X-rays of the ankles to rule out stress fractures 
were within normal limits.  The impression was overuse.  A 
gel cast was applied.

An October 1986 service medical record shows complaints of 
ankle pain for 3 1/2 weeks.  There was no swelling, but 
tenderness to palpation was present.  

A November 1986 service podiatry consultation report 
indicates that the veteran's left achilles tendon and distal 
fibula were tender.  The assessment was retrocalcaneal 
bursitis.  X-rays of the left and right heel revealed a bone 
island on the right calcaneus.  No stress reaction was seen.  

A June 1989 service medical record reports an impression of 
ankle pain of unknown etiology.  

A June 1991 service orthopedic consultation report shows that 
physical examination revealed no swelling or deformity, a 
normal gait, full ankle and subtalar motion, a negative 
drawer sign, negative valgus/varus instability, and mild 
tenderness diffusely of the tibia, ankle, and foot.  The 
assessments were chronic ankle pain and possible stress 
reaction.  

A July 1991 service medical record for follow-up of chronic 
bilateral ankle and leg pain states that a June bone scan had 
revealed a stress reaction of the left calcaneocuboid. 

In November 1993, a profile was issued for left ankle-leg-
knee pain.

On VA examination in December 1993, the veteran reported a 
motor vehicle accident to her ankles in 1987.  Clinically she 
had full mobility of the joints and the diagnosis was 
arthralgia of the ankles.  

A May 1994 service medical record reports a history of 
bilateral ankle pain since 1991 with complaints of being 
unable to walk or run without pain.  Observation revealed the 
left ankle to be tender to palpation on its lateral medial 
aspect.  The assessment was unresolved chronic ankle pain 
since Saudi.  

On service evaluation in November 1994, the veteran's left 
ankle was slightly tender to palpation over the 
lateral/medial ligament and there was no swelling or 
erythema.  Similar findings were present in December 1994.  

During a hearing at the RO in January 1995, the veteran 
testified that she was having severe ankle swelling.  

On VA examination February 1995, physical examination 
revealed that she arose from the chair slowly but walked 
without a limp but with a great deal of caution and 
hesitancy.  She had normal ankles and normal range of motion.  
X-rays of the ankles revealed a small bony island of the 
right calcaneus.  Otherwise, the ankles were normal.  

On VA evaluation in May 1995, the veteran complained of 
bilateral ankle swelling.  Clinically, the ankles had no 
swelling.  The veteran reported tenderness to palpation.  
Good motion, no erythema, and no warmth were present.  The 
assessment was bilateral ankle pain.  

In a May 1995 VA Form 9, the veteran stated that her current 
bilateral ankle pain condition was a direct cause of an 
injury which incurred while she was in basic training in 
1986.

On VA evaluation in October 1995, the veteran reported 
occasional swelling in her ankles since 1986.  Clinical 
evaluation of both ankles revealed no swelling, a good range 
of motion, and slight tenderness on internal rotation.  The 
assessment was traumatic arthritis of both ankles.  

The veteran had VA physical therapy consultations in October 
and November 1995.  In November 1995, it was concluded that 
the pain in her ankles should decrease with increase in 
strength.   

On VA examination in October 1996, the veteran reported that 
she was symptomatic to discomfort to a left ankle injury 
which necessitated that she walk with a cane held in her 
right hand.

On VA examination in December 1996, the veteran reported that 
in the Persian Gulf, she had an accident when she was 
unloading a truck.  She fell and injured her ankle causing a 
stress fracture.  December 1996 VA X-rays revealed normal 
ankles.  

In June 1997, the veteran stated that her right ankle was 
currently quite painful and that she injured it in service.  

On VA examination in October 1997, left ankle dorsiflexion 
was to zero degrees and plantar flexion was to 40 degrees.  
The circumference of the ankles was 9 inches bilaterally.  
Ankle deep tendon reflexes were plus 1 bilaterally.  The 
lower extremities were well developed.  There was no 
asymmetry, tremor, or fasciculation.  The examiner stated 
that the veteran had tight heel cords bilaterally and that it 
was not bursitis.  The examiner had had to forcefully and 
passively dorsiflex the ankles to get them to the null 
position in dorsiflexing them, but this did not cause any 
pain on the examinee and she did not flinch or cry out.  So 
in summary, there was no evidence of retrocalcaneal bursitis.  
The assessment was bilateral tight heel cords.  

A June 2000 VA medical record indicates that the veteran 
complained of swelling and pain in the bilateral ankles since 
1986.  On physical examination, the veteran's ankle was 
stable.  There was a full range of motion, no swelling, no 
tenderness, no pedal edema, no focal pain, and no pain on 
motion.  Her motor strength was 5/5 in major flexors and 
extensors.  Her ankle deep tendon reflexes were 2+ and equal 
bilaterally and the toes were downgoing.  Sensory was intact 
to light touch distally.  She had a normal gait and fine 
motion with no cerebellar signs.  

During the videoconference hearing before the undersigned in 
December 2000, the veteran stated that she gets sharp pains 
in her left ankle and that it swells and that she can not 
walk or stand on it for long periods of time and that it 
feels like it is going to give out on her.

An April 2001 VA medical record indicates that the veteran 
had a tender left ankle on palpation.  There was no edema, 
erythema, or increased warmth.

In May 2003, a QTC examiner reviewed the veteran's claims 
folder, examined the veteran, and rendered a medical opinion.  
He noted that the veteran stated that she had hurt her left 
ankle in 1986 and had been told by a military doctor that it 
was a stress fracture and bilateral ankle pain.  She stated 
that she reinjured the ankle again in 1987 and in 1990.  The 
last episodes were while she was serving in the Gulf War.  
Currently, she complained of pain and inability to walk with 
the left ankle.  She described the symptoms as being 
constant.  It had not required bedrest or treatment by 
physicians recently.  She claimed that she had been 
functionally impaired because she could no longer stand and 
walk.  Clinically, she was well-nourished and well developed.  
She walked with a limp and a cane in her left hand.  Her 
posture was normal, her gait was normal, and there were no 
signs of abnormal weight bearing.  The examiner stated that 
the veteran walked into the office with a cane, and that he 
was unable to determine whether it was not needed.  The left 
ankle joint was within normal limits.  The active range of 
motion of the ankle joint was zero to 20 degrees of 
dorsiflexion, and zero to 45 degrees of plantar flexion.  
There was no deformity of the ankle, and no ankylosis of the 
ankle joint.  

The examiner reported his review of the veteran's medical 
record in a summary.  He noted that the veteran was first 
seen in October 1986 when she started complaining of pain of 
3 1/2 weeks duration.  Examination of the ankle at that time 
showed there was no swelling, but that it was tender to 
palpation.  An X-ray of the ankle at the time was normal.  
She was given a profile for no prolonged standing and 
walking.  In November 1986, she was seen again for persistent 
heel pain and X-rays were negative.  She was again asked to 
continue on pain medications.  She was referred to physical 
therapy for further evaluation.  

In November 1986, a diagnosis of retrocalcaneal bursitis was 
made because of persistent pain, which again was later 
changed to tendonitis of the calcaneal, again because of 
persistent pain.  The veteran was again seen for the same 
medical problems in December, during which a suspected 
diagnosis of stress fracture was made and X-ray at that time 
revealed a small bone island on the right calcaneal, but 
there was no stress fracture that was seen.  She was seen by 
an orthopedist in June 1989, for evaluation of bilateral knee 
and ankle pain.  She was started on medications.  The 
etiology of this medical problem also was not found.  

The veteran went into the Gulf War in 1990 and on coming back 
she reported at the clinic when she started complaining again 
of bilateral ankle pain.  She was seen in 1994 for a detailed 
evaluation and she was given Motrin and physical therapy.  

A review of the veteran's medical problems had been done in 
1995 and a medical review made the diagnosis of pes planus 
with early callus formation.

Between 1989 and 1994 she was seen in the clinic virtually 
every three months for the same medical condition.  X-rays 
done in 1995 showed mild bilateral hallux valgus, slightly 
more prominent on the right foot; otherwise there was no 
significant abnormality.  Bilateral ankles showed small bone 
island, as noted on the posterior traverses of the right 
calcaneal, otherwise normal study.  She had another review in 
1996 for a neuropsychiatric evaluation.  The final diagnosis 
was that of Axis III right ankle retrocalcaneal problems.  
The QTC examiner considered a current left ankle X-ray.  It 
showed no acute osseous injury and was a normal X-ray.  

He diagnosed left ankle pain.  He stated that this was based 
essentially on the history.  He stated that physical 
examination of the veteran's ankle was essentially normal.  
He noted that she had a normal range of motion and there was 
no tenderness during the examination, no ankylosis, and no 
deformity of the ankle.  He noted that she reported continued 
ankle pain from 1986 to 2003.  The examiner stated that the 
severity of the ankle pain was difficult to assess because 
after a total review of the medical records there were never 
any objective findings found for the ankle pain.  The only 
objective evidence was the X-ray that showed a shallow bone 
island in the right calcaneal, and all other examinations had 
been normal.  



Analysis

Initially, the Board notes that the veteran has not alleged 
that left ankle disability was incurred while engaging in 
combat with the enemy.  Therefore, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 and 
3.304 (2003).  Service connection may be established for 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Arthritis will be presumed to have been incurred in service 
if manifest to a degree of 10 percent within one year of 
discharge from a period of service.  38 U.S.C.A. §§ 1101(3), 
1110, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

A November 1986 service podiatry consultation resulted in an 
assessment of retrocalcaneal bursitis.  A July 1991 service 
medical record reports that a bone scan had revealed a stress 
reaction of the left calcaneocuboid bone.  A VA health care 
provider diagnosed traumatic arthritis in October 1995.  
However, X-rays of the left ankle in February 1995, December 
1996, and May 2003 were normal.

Moreover, a QTC examiner in May 2003 reviewed the veteran's 
medical records and interviewed and examined her and 
diagnosed left ankle pain based essentially on history.  He 
noted that physical examination of her ankle was essentially 
normal, and that a current left ankle X-ray showed no acute 
osseous injury and was a normal X-ray.  He examined her and 
found that her left ankle was within normal limits, that she 
had a normal range of motion, and that there was no 
tenderness, ankylosis, or deformity of the ankle.  He 
reported that there were never any objective findings found 
for the left ankle pain.  The QTC examiner's report is deemed 
the most probative evidence of record, showing that there are 
no residuals of in-service left ankle disease or injury 
because the QTC examiner reviewed the history longitudinally 
with the benefit of prior medical records, considered X-rays, 
and examined the veteran.

Laws and regulations establish that service connection may be 
granted for disability due to disease or injury.  In this 
case, the competent evidence establishes that the veteran has 
ankle pain.  However, the most probative evidence establishes 
that there is no underlying pathology producing the pain.  
More precisely, the most probative evidence establishes that 
the pain is not due to disease or injury.  The Federal 
Circuit has already established that in order to qualify for 
compensation, the veteran must prove the existence of a 
disability and one that has resulted from a disease or injury 
that occurred in the line of duty.  Sanchez-Benitez v. West, 
239 F.3d 1356 (Fed. Cir. 2001).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for left ankle disability 
is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



